 1

 2

 3

 4

 5

 6                         UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON
 7                                  AT SEATTLE

 8    MAXILL INC.,

 9                          Plaintiff,

10         v.                                        C17-1825 TSZ

11    LOOPS, LLC; and LOOPS                          MINUTE ORDER
      FLEXBRUSH, LLC,
12
                            Defendants.
13
        The following Minute Order is made by direction of the Court, the Honorable
14 Thomas S. Zilly, United States District Judge:

15        (1)     The parties’ stipulated motion to seal, docket no. 33, is GRANTED. The
   unredacted versions of the parties’ first submission under Local Civil Rule 37, docket
16 no. 34, and Exhibit A to the Declaration of Boyoon Choi, docket no. 34-1, shall remain
   under seal.
17
          (2)     The parties’ stipulated motion to seal, docket no. 36, is GRANTED as
18 follows. The unredacted versions of the parties’ second submission under Local Civil
   Rule 37, docket no. 37, and Exhibits B, C, E, F, H, and I to the Declaration of Boyoon
19 Choi, docket nos. 37-3, 37-4, 37-6, 37-7, 37-9, and 37-10, shall remain under seal. The
   parties have also filed under seal unredacted versions of the Declaration of Boyoon Choi,
20 Exhibits A, D, and G thereto, and their proposed order, docket nos. 37-1, 37-2, 37-5,
   37-8, and 37-11, without providing any explanation for why such materials should be
21 sealed. The documents will remain sealed, however, because the same unredacted
   versions were also filed with the redacted version of the second LCR 37 submission, and
22 are available in the public view, see docket nos. 35-1, 35-2, 35-5, 35-8, and 35-11.

23

     MINUTE ORDER - 1
 1        (3)   The unredacted version of the second LCR 37 submission, docket no. 37,
   was improperly noted as a separate motion, and the Clerk is DIRECTED to terminate the
 2 duplicative motion. The original, redacted version, docket no. 35, shall remain pending.

 3        (4)     Pursuant to Local Civil Rule 10(e)(9), the parties are DIRECTED to
   provide courtesy copies of their first and second LCR 37 submissions and related
 4 materials within three (3) days of the date of this Minute Order. Such courtesy copies
   shall be three-hole punched and appropriately tabbed, and they may be printed in a
 5 double-sided format.

 6        (5)    The parties are also DIRECTED to provide courtesy copies of their claim
   construction briefing and supporting documents, three-hole punched and appropriately
 7 tabbed, within seven (7) days of the date of this Minute Order.
         (6)     The Clerk is further DIRECTED to send a copy of this Minute Order to all
 8 counsel of record.

 9         Dated this 16th day of April, 2019.

10
                                                    William M. McCool
11                                                  Clerk

12                                                  s/Karen Dews
                                                    Deputy Clerk
13

14

15

16

17

18

19

20

21

22

23

     MINUTE ORDER - 2
